DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claim 1-7 and 64-76 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the examiner failed to find prior art, neither alone, nor in combination, that discloses a system comprising: an endovascular heat exchange catheter which comprises (i) a catheter body having a distal end, (ii) an elongated member attached to the catheter body and extending beyond the distal end of the catheter body, and (iii) at least one helically coiled tube disposed on the elongated member and connected to delivery and return lumens in the catheter body; and a fluid cooling apparatus comprising a refrigeration apparatus, heat exchange plates, and a cassette connected to the delivery and return lumens of the catheter body and operative to cause circulation of a cooled thermal exchange fluid through the cassette, into the catheter body, through said at least one helically coiled tube, out of the catheter body and back into the cassette, wherein the heat exchange plates each comprise a refrigerant flow channel that is 
Regarding claim 68, the examiner failed to find prior art, neither alone, nor in combination, that discloses A system comprising: an endovascular heat exchange catheter which comprises (i) a catheter body having a distal end, (ii) a elongate member attached to the catheter body and extending beyond the distal end of the catheter body, and (iii) at least one helically coiled tube disposed on the elongate member and connected to delivery and return lumen in the catheter body; a fluid cooling apparatus which comprises: a refrigeration apparatus, cooling members having channels through which refrigerant circulates so as to cool the cooling members, wherein the cooling members each comprise a refrigerant flow channel that is serpentine or convoluted and configured to be secured in a vertical orientation with respect to gravity during operation, the refrigerant flow channel configured to cause refrigerant to evaporate while flowing through the refrigerant flow channel to generate at least about 600 watts of cooling power while also including each and every limitation set forth in the independent claim. Claim 69-76 depend on claim 68 and therefore are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345.  The examiner can normally be reached on Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGIST S DEMIE/Examiner, Art Unit 3794                                                                                                                                                                                                        



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794